DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 23, 2019.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/22/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both display area and display panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:  The figure number is missing on page 3, paragraph [0054]).  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  ARRAY SUBSTRATE, DISPLAY PANEL, AND DISPLAY DEVICE HAVING A NOTCHED DISPLAY AREA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 7-9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US 10,503,297 B2).
In regard to claim 1, Zeng et al. teach an array substrate, comprising:  a substrate 23/24 comprising a display area 21 and a non-display area (the periphery) adjacent to the display area 21, wherein the non-display area (the periphery) of the substrate 23/24 away from an end of the display area 21 has a first notch, and a first edge of the first notch disposed near the display area 21 of the substrate 23/24 is provided with a binding area (at 236/237) (Figures 1-10, columns 3-13, lines 20-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-42, respectively).
In regard to claims 2 and 9, Zeng et al. teach the first notch dividing the non-display area (the periphery) of the substrate 23/24 away from the end of the display area 21 into a first non-display area (top and side periphery) and a second non-display area (bottom portion) (Figures 1-10, columns 3-13, lines 20-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-42, respectively). 
In regard to claims 7 and 14, Zeng et al. teach a chip 41 on film 42 bound to the binding area (at 236/237) and passing through the first notch to be bent to a side of the substrate 23/24 facing away from the display area 21 (Figures 1-10, columns 3-13, lines 20-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-42, respectively). 
In regard to claim 8, Zeng et al. teach a display panel, comprising:  an array substrate comprising a substrate 23/24, wherein the substrate 23/24 comprises a display area 21 and a non-display area (the periphery) adjacent to the display area 21, the non-display area (the periphery) of the substrate 23/24 away from an end of the .

Allowable Subject Matter
Claims 3, 6, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-5 are objected to as being dependent upon objected claim 3.  Claims 11-12 are objected to as being dependent upon objected claim 10.  Claims 16-19 are objected to as being dependent upon objected claim 15.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chang et al. (US 2019/0272790 A1)		Ito et al. (US 2020/0235194 A1)
Kang (US 2016/0190081 A1)			Liu et al. (US 2019/0267434 A1)
Liu et al. (US 10,783,825 B2)			Wu (US 10,650,723 B2)
Wu et al. (US 10,860,057 B2)			Zheng et al. (US 10,267,976 B1)
Zhou (US 10,546,912 B2)				Zhou et al. (US 10,608,022 B2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
March 1, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822